COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-18-00122-CV
                                                §
 SOUTHWEST REGION                                           AN ORIGINAL PROCEEDING
 CONFERENCE ASSOCIATION OF                      §
 SEVENTH-DAY ADVENTISTS,                                           IN MANDAMUS
 NICHOLAS HERRERA, CALVIN                       §
 WATKINS, STEPHEN BROOKS,
 PHILIP PALMER, SAMUEL GREEN,                   §
 TERRELL MCCOY, AND NANCY
 JONES,

 RELATORS

                                      JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Sergio H. Enriquez, Judge of the 448th District Court of El Paso, Texas, and

concludes that Relators’ writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 12TH DAY OF SEPTEMBER, 2018.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.